MEMORANDUM **
Balbir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of deportation, and relief under the Convention Against Torture (“CAT”). We review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility decision because it is based on inconsistencies within petitioner’s testimony regarding his first detention and his association with individuals in a militant organization, and inconsistencies between his testimony and. documentary evidence regarding his first arrest. See id. at 1042-43.
Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of deportation. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because petitioner’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence to support the claim, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.